ACCEPTED
                                                                                  12-15-00007-CR
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                             7/9/2015 12:46:45 PM
                                                                                    CATHY LUSK
                                                                                           CLERK

                        NUMBER 12-15-00007-CR

                                               FILED IN
CHRISTOPHER EARL THURMAN § IN THE COURT12th
                                         OFCOURT
                                              APPEALSOF APPEALS
                                             TYLER, TEXAS
                         §
                                        7/9/2015 12:46:45 PM
V.                       § TWELFTH JUDICIAL     DISTRICT
                                             CATHY S. LUSK
                         §                       Clerk

THE STATE OF TEXAS       § TYLER, TEXAS

              STATE’S FIRST MOTION FOR EXTENSION
                   AND FOR LATE FILING OF BRIEF

TO THE HONORABLE COURT:

  Comes now the STATE      OF   TEXAS, and presents its first motion for an

extension of time to file a brief in the above-numbered cause, and in support

of said motion, would show this Honorable Court the following:

A. This case was originally disposed of by a bench trial in the 7th District
   Court of Smith County, Texas, the Honorable Kerry L. Russell presiding.

B. The trial court cause number was 007-1224-14, and the case was styled The
   State of Texas v. Christopher Earl Thurman.

C. Appellant was convicted of the offense of unlawful possession of a firearm
   by a felon.

D. The trial court assessed appellant’s punishment at confinement for fifteen
   years in the Texas Department of Criminal Justice–Institutional Division
   without a fine.


                                      1
E. On 10 June 2015, appellant filed a brief. The State’s brief is due to be filed
   in this Court on or before 10 July 2015.

F. The Court previously granted appellant one extension of time for the filing
   of his brief. There have been no extensions of time previously requested
   by or granted to the State.

G. Pursuant to Rules 2, 10.5(b), and 38.6(d) of the Texas Rules of Appellate
   Procedure, the State is seeking the Court’s indulgence on an extension of
   twenty-one (21) days in order to allow the State an opportunity for timely
   filing its brief on or before 31 July 2015.

H. The facts relied upon to support this request are as follows:

    I, Aaron Rediker, the undersigned Assistant Criminal District Attorney, am
one of the two attorneys assigned to the Appellate Section of the Smith
County District Attorney’s Office. On 12 June 2015, two days after appellant
filed his brief, I reported for annual training with the Texas Army National
Guard until June 27th. After returning from annual training, I have had to
take my attention off of appellant’s case to work on the following habeas or
appellate matters:

   1. No. 12-15-00077-CR, Davis v. State, State’s Brief due 2 August 2015.

   2. Cause Numbers 007-0168-14-A & 007-0169-14-A, Ex parte Bowers, State’s
      supplemental responses due 13 July 2015.

   3. Cause Numbers 114-0164-13-B & 114-0165-13-B, Ex parte Wilson, State’s
      supplemental responses currently due.

   4. Cause Number 114-1802-13-B, Ex parte Claiborne, designation filed 11
      June 2015.


                                        2
I. In addition to the cases listed above, I am regularly called upon to research
   issues arising at trial, answer questions from law enforcement, and to
   represent the State in evidentiary hearings on applications for writs of
   habeas corpus.

J. This motion is not being filed for purposes of delay, but to allow the State
   to timely respond to the arguments raised in the appellant’s brief.

K. The State has a great interest in affirming the judgement of the 7th District
   Court in this case.

L. All facts recited in this motion not within the record or the Court's
   knowledge in its official capacity are within the personal knowledge of the
   undersigned attorney, and a verification is therefore not required under
   Rule 10.2 of the Texas Rules of Appellate Procedure.

   WHEREFORE, this request is respectfully made that the Court grant the State

the opportunity of filing its brief on or before 31 July 2015.

                                        Respectfully submitted,



                                        /s/ Aaron S. Rediker
                                        Aaron S. Rediker, SBN: 24046692
                                        Assistant Criminal District Attorney
                                        Smith County, Texas
                                        100 N. Broadway, 4th Fl.
                                        Tyler, Texas 75702
                                        (903) 590-1720
                                        (903) 590-1719 (fax)



                                       3
                       CERTIFICATE OF COMPLIANCE

   Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned
attorney certifies that the word count for this document is 536 as calculated
by Corel WordPerfect X6.



                                      /s/ Aaron S. Rediker
                                      Aaron S. Rediker



                          CERTIFICATE OF SERVICE

  On 9 July 2015, a copy of the foregoing motion was emailed to James W.
Huggler Jr., attorney for appellant, at jhugglerlaw@sbcglobal.net.



                                      /s/ Aaron S. Rediker
                                      Aaron S. Rediker




                                      4